Citation Nr: 0723236	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration and diabetic retinopathy, to include as 
secondary to the veteran's service connected type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service connected type 
II diabetes mellitus.

3.  Entitlement to service connection for a skin rash on the 
back and neck, to include as related to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 until 
September 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision from the New Orleans, Louisiana Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2005, the veteran testified at a video conference 
hearing before a Veterans Law Judge.  In May 2007, the 
veteran was informed that the Veterans Law Judge who 
conducted his hearing had retired, and he was asked if he 
wished to have another hearing.  The veteran responded that 
he did not want an additional hearing.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of macular degeneration or 
diabetic retinopathy.

2.  There is no competent evidence of a skin rash on the back 
or neck.


CONCLUSIONS OF LAW

1.  Macular degeneration or diabetic retinopathy was not 
incurred in or aggravated by service.  38  U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  Skin rash on the back or neck was not incurred in or 
aggravated by service on either a direct or presumptive 
basis.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110.  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Secondary service connection claims are separate and 
distinct from direct service connection claims.  Harder v. 
Brown, 5 Vet. App. 183 (1993).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Macular Degeneration and Diabetic Retinopathy

The veteran's separation examination noted a "Normal" 
evaluation for the eyes.  A June 2002 clinic record noted 
background diabetic retinopathy.  In September 2005, the 
Board granted service connection for type II diabetes 
mellitus and remanded the macular degeneration and diabetic 
retinopathy issue for an examination.  In February 2006, the 
veteran underwent a VA examination where the examiner 
determined that the veteran did not have any eye 
abnormalities.  The examiner stated that there was no macular 
degeneration or diabetic retinopathy and that the veteran's 
complaints appear to be due to his presbyopia which is normal 
for his age.  See Addendum (July 2006); see also 38 C.F.R. § 
3.303(c) (Refractive error of the eye is not a disease or 
injury for VA compensation purposes.).     

As previously stated, a valid service connection claim 
requires competent evidence of a current disability.  
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has macular degeneration 
or diabetic retinopathy that is related to his active service 
or a service connected disability.  There is no doubt to be 
resolved, and service connection for macular degeneration and 
diabetic retinopathy is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

B.  Skin Rash on the Back and Neck

The veteran contends that he developed a skin rash on his 
back and neck as a result of exposure to the herbicide Agent 
Orange during his service in Vietnam.  

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The veteran served in the 
Republic of Vietnam during the presumptive period, and 
therefore, it is presumed that he was exposed to Agent Orange 
during his active military service.  

However, there is no medical evidence noting that the veteran 
suffers from any skin rash on the back or neck.  The 
separation examination noted a "Normal" evaluation for the 
skin.  A 1997 private medical record noted that several skin 
tags had been burned off the veteran's back and neck.  In 
January 2006, the veteran underwent a VA skin examination 
which was noted as normal.  The examiner stated that there 
was no evidence of acne or a rash.  As previously stated, a 
valid service connection claim requires competent evidence of 
a current disability.  Therefore, the veteran's service 
connection claim for skin rash on the back and neck cannot be 
granted.

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has a skin rash on the 
back and neck that is related to his active service.  There 
is no doubt to be resolved, and service connection is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Mar. 2002).  In a February 2007 letter, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also provided multiple VA examinations.  In addition, he 
testified at a June 2005 Board hearing, and the transcript 
has been associated with the claim's folder.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.


ORDER

Entitlement to service connection for macular degeneration 
and diabetic retinopathy, to include as secondary to the 
veteran's service connected type II diabetes mellitus, is 
denied.

Entitlement to service connection for a skin rash on the back 
and neck, to include as related to Agent Orange exposure, is 
denied.


REMAND

In September 2005, the Board remanded the issue of 
entitlement to service connection for hypertension for an 
examination.  The examiner was asked to determine whether the 
veteran's hypertension was caused by a service connected 
disability.  In January 2006, a VA examiner stated that the 
veteran's hypertension was not caused by his diabetes 
mellitus.  However, the examination did not address whether 
the veteran's hypertension could have been aggravated by his 
diabetes mellitus.  As previously stated, entitlement to 
service connection on a secondary basis can be established if 
the disability is either caused by or aggravated by a service 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Therefore, an additional VA examination is 
warranted in order to make a decision on the claim. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for an 
examination in order to ascertain the nature of his 
hypertension.  The claim's folder and a copy of 
this remand should be made available to the 
examiner for review, following which the examiner 
should render an opinion as to whether it is at 
least as likely as not (50 percent probability or 
more) that hypertension has been made more severe 
or was otherwise aggravated by the service 
connected diabetes mellitus.  All findings and 
conclusions should be affirmatively stated and 
explained, and a complete rationale for any opinion 
expressed should be included in the examination 
report.  

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


